Case 1:18-cv-01172-MKB-SJB Document 51 Filed 03/06/20 Page 1 of 3 PageID #: 487




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 WILBERT WILSON, ROLAND WOODS,
 TA’KYASHILAH SABREE, and E.J.,                                Case No.: 18-CV-1172 (MKB)

                                         Plaintiffs,
                                                               AFFIRMATION IN FURTHER
                  -against-                                    SUPPORT

 NEIGHBORHOOD RESTORE DEVELOPMENT, and
 NORTHEAST BROOKLYN,

                                         Defendants.




        BRIAN J. MARKOWITZ, an attorney duly admitted to practice law before this Court,

 and the Courts of the State of New York, hereby affirms the following under penalties of perjury:


        1.      I am a partner with the law firm of Goldstein Hall PLLC, attorneys for Defendants,

 Neighborhood Restore Housing Development Fund Corporation (“Neighborhood Restore”),

 incorrectly sued herein as Neighborhood Restore Development, and Northeast Brooklyn Housing

 Development Corporation (“NBHDC”), incorrectly sued herein as Northeast Brooklyn,

 (collectively, “Defendants”), in the instant action. As such, I am fully familiar with the facts and

 circumstances set forth below based upon my review of the files maintained by my law firm’s

 office, and conversations with my client in connection with this matter.

        2.      I submit this affirmation in further support of Defendants’ motion for an Order

 pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Fed. R. Civ.

 P.”) dismissing the claims asserted by Plaintiffs, Wilbert Wilson (“Mr. Wilson”), Roland Woods

 (“Mr. Woods”), Ta’kyashilah Sabree (“Ms. Sabree”), and E.J. (“E.J.”), (collectively, “Plaintiffs”),

 and for such other and further relief as the Court deems just, proper and equitable.
Case 1:18-cv-01172-MKB-SJB Document 51 Filed 03/06/20 Page 2 of 3 PageID #: 488




        3.      Defendants’ motion was premised on the fact that Plaintiff’s Second Amended

 Complaint fails to properly allege any claims sounding in fraud or RICO pursuant to Fed. R. Civ.

 P. 9(b). Nothing contained in Plaintiffs’ opposition corrects any of the pleading deficiencies

 identified in the instant motion nor does it offer any opposition at all regarding why the motion

 should not be grated.

        4.      Plaintiffs’ opposition is nothing more than a rambling collection of incoherent

 statements and cut and paste portions from unidentified documents. The opposition, like the

 Second Amended Complaint fails to raise allegations of fraud, fails to correct any of the pleading

 deficiencies raised in the motion and fails to allege any RICO allegations. While acknowledging

 that Courts must liberally interpret the complaint of a pro se plaintiff (Hainesv. Kerner, 404 U.S.

 519, 520–21, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); Williams v. Smith, 781 F.2d 319, 322 (2d

 Cir.1986)) to accept Plaintiffs’ pleadings in the Second Amended Complaint would stretch the

 limits of Fed. R. Civ. P. 9(b) beyond its braking point. Traguth v. Zuck, 710 F.2d 90, 92 (2d

 Cir.1983) (Courts “[must] not exempt a [pro se plaintiff] from compliance with relevant rules of

 procedural and substantive law.”) (internal citations omitted).

        5.      Accordingly, Plaintiffs’ Second Amended Complaint must be dismissed in its

 entirety as the Court lacks subject matter jurisdiction, pursuant to the Rooker-Feldman doctrine

 and Fed. R. Civ. P. 12(h)(3), and that the Plaintiffs failed to properly plead fraud and/or state a

 RICO cause of action under 18 U.S.C.A. § 1962.
Case 1:18-cv-01172-MKB-SJB Document 51 Filed 03/06/20 Page 3 of 3 PageID #: 489




          WHEREFORE, for the reasons set forth herein, this Court must (i) dismiss Plaintiffs’

 Complaint in its entirety and with prejudice; and (ii) grant Defendants such other and further reliefs

 that this Court deems just, proper and equitable.


 Dated:           New York, New York
                  March 6, 2020
                                                       S/ Brian J. Markowitz
                                                       BRIAN J. MARKOWITZ
